     Case 3:17-cv-00544-MMD-WGC Document 50 Filed 01/12/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6      FRANCISCO A. LARA,                               Case No. 3:17-cv-00544-MMD-WGC
7                                       Petitioner,                   ORDER
              v.
8
       WARDEN BAKER, et al.,
9
                                    Respondents.
10

11           Petitioner Francisco A. Lara filed an Amended Petition for Writ of Habeas Corpus
12    (ECF No. 16) under 28 U.S.C. § 2254, challenging a conviction in Nevada’s Eighth
13    Judicial District Court. Respondents have now filed a suggestion of death on the record
14    indicating that Lara died on December 22, 2020. (ECF No. 49.) The Nevada Department
15    of Corrections’ (“NDOC”) press release (id. at 6) and online records1 confirm that Lara is
16    deceased.
17           The Court may entertain a state prisoner’s petition for writ of habeas corpus only
18    on the ground that he is “in custody in violation of the Constitution or laws or treaties of
19    the United States.” 28 U.S.C. § 2254(a). A petitioner’s death renders the habeas petition
20    moot. See Dove v. United States, 423 U.S. 325 (1976) (per curiam) (dismissing petition
21    for a writ of certiorari from appellate decision in criminal proceedings upon petitioner’s
22    death); Farmer v. McDaniel, 692 F.3d 1052 (9th Cir. 2012) (upon notice of petitioner’s
23    death, appeal dismissed as moot and case remanded to district court to dismiss habeas
24    petition as moot); Garceau v. Woodford, 399 F.3d 1101 (9th Cir. 2005) (“Because
25    petitioner’s death renders this case moot, the petition for a writ of habeas corpus should
26
27           1The    Court takes judicial notice of Petitioner’s current status as reported in the
28    NDOC’s online records. The inmate search tool may be accessed by the public online
      at: https://ofdsearch.doc.nv.gov/.
     Case 3:17-cv-00544-MMD-WGC Document 50 Filed 01/12/21 Page 2 of 2



1     be dismissed as moot.”); Griffey v. Lindsey, 349 F.3d 1157 (9th Cir. 2003) (same).

2           Lara’s death constitutes an end to his detention; thus, this action no longer

3     presents a live case or controversy. Accordingly, the amended petition challenging his

4     alleged unconstitutional confinement is now moot.

5           It is therefore ordered that Petitioner Francisco A. Lara’s Amended Petition for Writ

6     of Habeas Corpus (ECF No. 16) is dismissed without prejudice as moot, on account of

7     Lara’s death.

8           The Clerk of the Court is instructed to close this case and enter judgment

9     accordingly.

10          DATED THIS 12th Day of January 2021.

11

12

13
                                               MIRANDA M. DU
14                                             CHIEF UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  2
